                  Case 2:15-cr-00394-DAK-DBP Document 188 Filed 08/29/19 Page 1 of 4
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                            District
                                                      __________     of Utah
                                                                 District of __________
          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                     v.                                                   (For Revocation of Probation or Supervised Release)

             SAQUAN MARCELL SMITH
                                                                          Case No. 2:15-CR-00394-001-DAK
                                                                          USM No. 21674-081
                                                                           Alexander E. Ramos
                                                                                                      Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                         1-4 of the Petition               of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                        after denial of guilt.
 The defendant is adjudicated guilty of these violations:

Violation Number               Nature of Violation                                                                Violation Ended
1                               On or about 5/6/19, Dft failed to comply with the requirements                    07/08/2019

                                  of the Location Monitoring Program by allowing the battery on
                                  the GPS unit to die. Dft's whereabouts were unknown for
                                  approximately 24 hours.

        The defendant is sentenced as provided in pages 2 through                4       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 ✔ The defendant has not violated condition(s) 5
 G                                                                               and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 6858                       08/29/2019
                                                                                                 Date of Imposition of Judgment
 Defendant’s Year of Birth:           1992

 City and State of Defendant’s Residence:                                                              Signature of Judge
 West Jordan, Utah
                                                                           Dale A. Kimball                                  U.S. District Judge
                                                                                                    Name and Title of Judge

                                                                           08/29/2019
                                                                                                              Date
                Case 2:15-cr-00394-DAK-DBP Document 188 Filed 08/29/19 Page 2 of 4
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                           Judgment—Page    2    of    4
DEFENDANT: SAQUAN MARCELL SMITH
CASE NUMBER: 2:15-CR-00394-001-DAK

                                                      ADDITIONAL VIOLATIONS

                                                                                                                Violation
Violation Number               Nature of Violation                                                              Concluded
2                              On June 1, June 7, and June 17, 2019, Dft failed to submit to drug testing, as   07/08/2019

                               directed by his U.S. Probation Officer.

3                              On June 4, June 12, and June 17, 2019, Dft failed to successfully complete       07/08/2019

                               a mental-health evaluation as directed by his U.S. Probation Officer.

4                              On June 20, 2019, Dft failed to comply with his curfew by returning to his       07/08/2019

                               residence at 11:36 PM (36 minutes late).
                    Case 2:15-cr-00394-DAK-DBP Document 188 Filed 08/29/19 Page 3 of 4
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   4
DEFENDANT: SAQUAN MARCELL SMITH
CASE NUMBER: 2:15-CR-00394-001-DAK

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
8 months.




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
                 Case 2:15-cr-00394-DAK-DBP Document 188 Filed 08/29/19 Page 4 of 4
 AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 3 — Supervised Release
                                                                                                   Judgment—Page    4     of       4
DEFENDANT: SAQUAN MARCELL SMITH
CASE NUMBER: 2:15-CR-00394-001-DAK
                                                          SUPERVISED RELEASE
                                                                                        None
Upon release from imprisonment, you will be on supervised release for a term of :




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                GThe above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
        UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.   G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
.   G  You must comply with the requirements of the Sex Offender Registration and Notification Act (4 U.S.C. § 901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
          whHUH you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
.   G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
